t c summary opinion united_states tax_court charles r oliver petitioner v commissioner of internal revenue respondent docket no 16034-06s filed date charles r oliver pro_se beth a nunnink for respondent wells judge the instant case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1all subsequent section references are to the internal_revenue_code as in effect for and the years in issue and this opinion shall not be treated as precedent for any other case the issues we must decide are whether petitioner is entitled to business_expense deductions and costs of goods sold greater than those respondent allowed for and whether petitioner had gambling winnings of dollar_figure and dollar_figure in and respectively and whether petitioner is entitled to deduct gambling_losses and whether petitioner is liable for penalties under sec_6662 for and background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this summary opinion by reference and are found as facts in the instant case at the time of filing the petition petitioner resided in tennessee during and petitioner engaged in a painting business named r b paint repair co using subcontractors the income and expenses of which he reported on schedules c profit or loss from business attached to his returns for those years petitioner maintained no receipts contracts invoices forms or forms w-2 wage and tax statement with respect to the income and expenses reported on his schedules c the only documentation petitioner maintained was his checking account records during and petitioner gambled at fitzgerald’s casino during petitioner had gambling winnings of dollar_figure during petitioner had gambling winnings of dollar_figure in both and petitioner’s gambling_losses met or exceeded his gambling winnings on each of his returns for and petitioner omitted his gambling winnings from gross_income and claimed the standard_deduction discussion schedule c expenses in general_deductions are a matter of legislative grace and the burden of showing the right to claimed deductions is on the taxpayer 290_us_111 sec_162 allows the deduction of ordinary and necessary expenses_incurred while carrying_on_a_trade_or_business sec_6001 requires a taxpayer to maintain adequate books of account or records that are sufficient to establish the amount of gross_income deductions or other matters required to be shown on his tax_return if a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir an estimate is possible however only if the taxpayer presents evidence sufficient to provide some basis upon which an estimate can be made 85_tc_731 in general no deduction is allowed for personal living or family_expenses sec_262 in richards v commissioner tcmemo_1999_163 the court stated that television sets are inherently_personal items under sec_262 the court has also held that the expense incurred in repairing a television is inherently_personal o’connor v commissioner tcmemo_1986_444 additionally costs of daily newspapers in general circulation which contain a significant amount of information that is inherently_personal are nondeductible personal expenses richards v commissioner supra car and truck expenses are subject_to the strict substantiation requirement found in sec_274 and sec_280f and ii the taxpayer must provide documents that corroborate by adequate_records or by sufficient evidence the amount of the expense the mileage for each business use of the vehicle and the total mileage for all use of the vehicle during the taxable_period the date of the business use and the business_purpose for the use sec_1_274-5t temporary income_tax regs fed reg date the taxpayer must substantiate each element of an expenditure or use by adequate_records or by sufficient evidence corroborating his own statement sec_1_274-5t temporary income_tax regs fed reg date during the standard mileage rate was dollar_figure5 revproc_2001_54 2001_2_cb_530 during the standard mileage rate was dollar_figure revproc_2002_61 2002_2_cb_616 on his schedules c petitioner deducted expenses for directv cable television and listed the cable television access as weather info service on the theory that the cable television included weather information petitioner claims that the purpose of having cable television was to watch the weather channel however petitioner admitted that he had basic cable television which gave him access to to stations basic cable television similar to daily newspapers contains a significant amount of information which is inherently_personal as with the purchase of a television or television repair petitioner’s cable television access is not deductible as petitioner has failed to prove that his use of the cable television access was not primarily personal accordingly we hold that petitioner is not entitled to deduct the claimed other expenses for cable television for petitioner claimed cost_of_goods_sold of dollar_figure petitioner included cost of labor of dollar_figure materials_and_supplies of dollar_figure and other costs of dollar_figure according to petitioner’s check analysis petitioner had materials_and_supplies expenses of dollar_figure and subcontractor expenses of dollar_figure many of petitioner’s checks for materials_and_supplies expenses are made out to cash he provided no receipts to show that the cash was actually used for materials_and_supplies additionally some of the checks were payable to places that do not appear to be related to petitioner’s business such as a grocery store petitioner made credit card payments to wachovia home depot cabelas exxon lowes texaco union76 citi discover naec lasalle bank sams and conseco finance totaling dollar_figure petitioner offered no receipts invoices or statements that show the items purchased with the credit cards accordingly the record does not show which if any business_expenses were paid with the credit cards because petitioner failed to offer any receipts or invoices we cannot estimate which if any of such items should be included in petitioner’s cost_of_goods_sold petitioner provided no forms w-2 or forms issued to his subcontractors to support his claimed cost of labor petitioner’s own check analysis indicates materials and supply costs of dollar_figure and subcontractor expenses of dollar_figure for total cost_of_goods_sold of dollar_figure in the notice_of_deficiency respondent allowed cost_of_goods_sold of dollar_figure accordingly even if we were to accept all the checks petitioner issued for materials_and_supplies and subs as petitioner’s expenses respondent already has allowed cost_of_goods_sold greater than the amount shown in petitioner’s analysis on the basis of the foregoing we hold that petitioner is not entitled to additional cost_of_goods_sold for for petitioner claimed cost_of_goods_sold of dollar_figure petitioner included cost of labor of dollar_figure and materials_and_supplies of dollar_figure according to petitioner’s client’s recap of books petitioner had subcontractor expenses of dollar_figure and materials_and_supplies expenses of dollar_figure on the basis of petitioner’s memos on his checks the checks are broken down into materials subs and credit card payments petitioner did not offer any forms w-2 or forms for his subcontractor expenses even if we were to accept all the checks to petitioner’s subcontractors the checks marked materials usually made out to cash and the checks to porter paints and sherwin williams as petitioner’s expenses they would total only dollar_figure and respondent already has allowed cost_of_goods_sold of dollar_figure additionally petitioner offered checks made out to cash which listed materials on the memo line however he provided no receipts to show that the cash was actually used for materials_and_supplies because petitioner did not offer any receipts or invoices regarding his materials_and_supplies it is unclear whether any items were returned for cash or credit some of the checks in the record are for purposes unrelated to petitioner’s business for example check no for boat registration and check no for a birthday present to casey oliver accordingly we are unable to conclude that petitioner used his checking account exclusively for business petitioner made credit card payments to wachovia home depot cabelas exxon lowes providian and bank one to the extent petitioner is claiming that some or all of those credit card payments are deductible there are no receipts invoices or statements in the record that show what was purchased with those credit cards because petitioner failed to offer any receipts or invoices we cannot determine which if any of such claimed expenses were paid with the credit cards and should be included in petitioner’s cost_of_goods_sold we hold that petitioner has failed to show that he had cost_of_goods_sold greater than the amount respondent allowed for for petitioner deducted rent expenses of dollar_figure petitioner stated that he agreed to pay his companion dollar_figure a week for rent and utilities however petitioner admitted that his companion would not make him pay and he was allowed to pay only when he was able to petitioner offered no rental agreement and no documents that would show he paid a consistent amount to his companion moreover petitioner did not offer any credible_evidence that shows the payments were actually for business rent for the checks made out to petitioner’s companion on which the memo line was completed none of the checks indicated the payments were for rent only two checks written to petitioner’s companion contained memos petitioner’s companion wrote check no to herself and wrote in the memo line reimbursement for all payments and petitioner wrote check no and wrote in the memo line loan payment respondent suggests that petitioner’s payments to his companion appear to be either his share of living_expenses or repayment of a loan additionally petitioner did not provide any evidence that his payments were actually business_expenses indeed petitioner’s companion appears to have had check writing authority on petitioner’s checking account furthermore three of the checks to petitioner’s companion were written by petitioner’s companion petitioner’s checking account was not used only for business_expenses for example petitioner wrote checks to fitzgerald’s casino for gambling and had debit card transactions on the account for leslie’s pool supply carl’s wine and liquor and travis boating center on the basis of the foregoing we find that petitioner has not established that he paid any rent and hold that he is not entitled to deduct his claimed rent expenses for petitioner deducted utility expenses of dollar_figure petitioner testified that he agreed to pay his companion dollar_figure a week for rent and utilities however as stated above petitioner was not required to make such payments and would pay only when he was able furthermore none of the checks to petitioner’s companion indicate that they are for rent or utilities we are unable to conclude that petitioner’s payments to his companion were for rent or utilities used in his business petitioner contends that he deducted utility expenses related to water use electricity to charge tools and to heat work trailers and trash pickup in petitioner’s checking account analysis he included in utilities items from salesville water bartlett water mlgw memphis light gas water southern disposal and the city of bartlett however petitioner offered no evidence as to what portion of those expenses was personal and what portion if any was for business water trash pickup gas and electricity are all expenses that generally are for personal_use in a residence accordingly we have no basis for concluding that the claimed utility expense deductions were business related consequently we hold that petitioner is not entitled to his claimed utility expense deductions petitioner claimed mileage of big_number miles and big_number miles for and respectively for petitioner provided a document labeled key figures dated date which shows business mileage of big_number for petitioner provided a document labeled client’s recap of books that shows mileage of big_number and business use of percent however petitioner admitted that his client’s recap of books would have been created in for his taxes petitioner offered no contemporaneous_records mileage logs or calendars in regard to his claimed mileage petitioner offered no records or evidence which substantiated his testimony the only evidence petitioner offered was evidence he created after the years in issue and it is in the nature of statements or testimony rather than actual substantiation of his testimony petitioner prepared and had three of his subcontractors sign letters stating he did not use his work truck except to work out of the letters are identical and appear to be petitioner’s statements and not the subcontractors’ statements furthermore there are no addresses phone numbers or social_security numbers to enable corroboration of the subcontractors’ statements moreover the subcontractors could not have had such extensive knowledge unless they were in petitioner’s presence at all times during the years in issue on the basis of the record we conclude that petitioner has not established the business use of his vehicle and has not met the strict substantiation requirements for his car and truck expenses consequently we hold that petitioner is not entitled to deduct his claimed car and truck expenses gambling winnings sec_61 defines gross_income as all income from whatever source derived sec_165 provides the general_rule that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the loss deduction of sec_165 providing losses from wagering transactions shall be allowed only to the extent of the gains from such transactions sec_165 permits a deduction for gambling_losses for a taxpayer who is not in the business of gambling see 480_us_23 only to the extent the taxpayer elects to itemize his deductions sec_63 see calvao v commissioner tcmemo_2007_57 heidelberg v commissioner tcmemo_1977_133 during and petitioner gambled at fitzgerald’s casino during petitioner had gambling winnings of dollar_figure during petitioner had gambling winnings of dollar_figure in both and petitioner’s gambling_losses met or exceeded his gambling winnings on each of his returns for and petitioner failed to include his gambling winnings in income and claimed the standard_deduction although the gambling_losses would be allowable as an itemized_deduction up to the amount of the winnings since petitioner did not elect to itemize his deductions he is not entitled to deduct the gambling_losses sec_63 and b see calvao v commissioner supra heidelberg v commissioner supra consequently we hold that for each of the years in issue petitioner is required to include the gambling winnings in gross_income and is not entitled to any deduction for losses accuracy-related_penalties under sec_6662 sec_6662 and b and imposes a penalty for a taxpayer’s underpayment which is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is any failure to make a reasonable attempt to comply with the provisions of internal_revenue_code and disregard is any careless reckless or intentional disregard sec_6662 negligence includes the failure of a taxpayer to keep proper records or to substantiate his reported expenses sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax is dollar_figure or percent of the tax required to be shown on the return whichever is greater sec_6662 pursuant to sec_7491 the commissioner bears the burden of production with respect to the imposition of any penalty petitioner has deficiencies of dollar_figure and dollar_figure for 2a taxpayer may change his or her election pursuant to sec_63 however the losses for both and would not be as advantageous to petitioner as the standard_deduction for those years and respectively those amounts exceed both dollar_figure and percent of the tax required to be shown on those returns consequently petitioner had substantial understatements of income_tax and is liable for the penalties under sec_6662 on the basis of the record we sustain respondent’s determinations we have considered all of the arguments of the parties and to the extent not addressed in this summary opinion we conclude those issues are without merit irrelevant or unnecessary to reach to reflect the foregoing decision will be entered for respondent
